Case 19-32214-KRH   Doc 25   Filed 06/03/19 Entered 06/03/19 15:32:57   Desc Main
                             Document     Page 1 of 4
Case 19-32214-KRH   Doc 25   Filed 06/03/19 Entered 06/03/19 15:32:57   Desc Main
                             Document     Page 2 of 4
Case 19-32214-KRH   Doc 25   Filed 06/03/19 Entered 06/03/19 15:32:57   Desc Main
                             Document     Page 3 of 4
Case 19-32214-KRH   Doc 25   Filed 06/03/19 Entered 06/03/19 15:32:57   Desc Main
                             Document     Page 4 of 4
